Citation Nr: 1702700	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic injury to the hands.  

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and June 2012 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016. 

The Board notes that the Veteran submitted a substantive appeal (VA Form 9) in June 2015 for the issues of entitlement to service connection for a right shoulder condition, entitlement to service connection for a left shoulder condition, as secondary to a right shoulder condition, entitlement to service connection for a low back condition, entitlement to service connection for an upper back condition, entitlement to service connection for a cervical condition, entitlement to service connection for a right knee condition, entitlement to service connection for a left knee condition, as secondary to a right knee condition, entitlement to service connection for bilateral feet condition, entitlement to service connection for an eye condition, entitlement to service connection for sleep apnea and entitlement to a compensable disability rating for migraine headaches.  The Veteran indicated that he would like a Board videoconference hearing which, to date, has not been scheduled.  As such, these issues have not been certified to the Board for appellate disposition.

The issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

A bilateral hand disability is not related to military service.


CONCLUSION OF LAW

The criteria for establishing service connection for traumatic injury to the hands have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard January 2012 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2013.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service treatment records show that in August 1974, the Veteran was treated for a "smashed left hand."  It was noted that an ace bandage was applied.  A June 1975 service treatment record shows that the Veteran jammed his 1st finger on his left hand.

The Veteran was afforded a VA examination in January 2013.  The Veteran reported weakness in his hands.  Flare-ups were not reported.  No limitation of motion for fingers or thumbs and no tenderness or pain to palpation was found.  The Veteran's muscle strength was normal.  The VA examiner noted that the Veteran's hand, thumb or finger condition did not impact his ability to work.  The VA examiner noted that the Veteran's service treatment records showed treatment for a land hand, 1st finger injury from ringing a hose.  No treatment for the right hand was noted in service.  

The VA examiner provided a normal hand diagnosis.  The VA examiner noted that the Veteran had two episodes of minor contusions to the left hand in service in August 1974 and June 1975.  There was indication of residuals.  It was noted that the Veteran was a Diesel Mechanic after his military service.  It was also noted that he only worked as a mechanic after service for 6 months.  There was no indication that he had any hand problems leaving the service.  There was no medical evidence that he had hand problems after the service.  The VA examiner stated that being a mechanic for 2 years would not cause disability.  He currently had normal hands.  

At the Veteran's July 2016 Board videoconference hearing, he noted that he was a diesel mechanic while in service.  He noted that he injured his hands, which became swollen, and that he had to have them wrapped.  He noted that the pain and stiffness have gotten worse over time.  He noted that he cannot carry a lot of weight and that he takes medication for pain.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for traumatic injury to the hands.  The record contains no competent opinion linking the Veteran's claimed hands injury to his active service.  The January 2013 VA opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  There is no medical opinion to the contrary.

While the Veteran contends that he has a hand disability that is related to his military service, there is no indication that he has specialized training in diagnosing joint disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a hand disorder requires medical testing and training to identify.  Thus, his contention is not a competent medical opinion.  The Board accords significantly greater probative value to the opinion rendered by the VA examiner.

Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a traumatic injury to the hands is not warranted.


ORDER

Entitlement to service connection for traumatic injury to the hands is denied.  


REMAND

The Board finds that additional development is needed for the Veteran's claim for an increased rating for bilateral hearing loss.  At his July 2016 videoconference hearing, the Veteran reported that his hearing loss had gotten worse since his last examination.  He stated that he would get into arguments with his wife and kids because they would say something to him and he would not hear them.  He stated that that he needed to look at their faces and read their lips.  He also noted that he could not hear sounds at certain pitches.  The Veteran's spouse testified that the Veteran's hearing loss caused animosity and arguments.  She noted that the radio and TV were very loud when the Veteran was listening to them.  

The Veteran was last afforded a VA examination for his service-connected hearing loss in May 2012, over four years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since December 2012 that are not already associated with the Veteran's claims file.

2.  Schedule the Veteran for an audiology evaluation to determine the severity of his bilateral hearing loss.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

All indicated studies must be performed, and all findings reported in detail.  The examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities. 

A rationale for any opinion expressed must be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


